This was a motion made by the defendants for the removal of the action to the United States District Court for the Western District of North Carolina for improper joinder of parties plaintiff. The clerk of the Superior Court allowed the motion and on appeal to the Superior Court the judgment was affirmed. The plaintiff appealed to the Supreme Court assigning error. The judgment of the Superior Court is affirmed. Brown v.R. R., 204 N.C. 25; Culp v. Ins. Co., 202 N.C. 87; Overton v. R. R.,ibid., 848; Matthews v. Lumber Co., 198 N.C. 129; Wright v. Utility Co.,ibid., 204; Ferris v. R. R., 194 N.C. 653.
Affirmed.